t c memo united_states tax_court louis e peyton petitioner v commissioner of internal revenue respondent docket no filed date louis e peyton pro_se veena luthra for respondent memorandum opinion cohen judge respondent determined the following deficiencies and penalties with respect to petitioner’s federal income taxes for and deficiency dollar_figure big_number penalty sec_6663 dollar_figure big_number year unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure increased deficiencies and penalties were alleged in respondent’s answer after concessions the issues for decision are whether and to what extent petitioner received unreported income from marijuana sales during and and from certain construction activities during whether petitioner is liable for self-employment_tax for these years and whether there exist underpayments due to fraud for and such that a petitioner is liable for civil_fraud penalties pursuant to sec_6663 and b respondent’s proposed deficiency assessments are not barred by the statute_of_limitations background for and for petitioner and his wife filed a joint form_1040 u s individual_income_tax_return the form sec_1040 listed the occupation of petitioner as construction worker each return reported wages earned by petitioner’s wife the return also included income from an attached schedule c profit or loss from business for petitioner’s construction activities no such schedule c was included or construction income shown for in date petitioner was indicted on multiple counts in the united_states district_court for the eastern district of virginia after trial petitioner was found guilty on one count of conspiracy to distribute marijuana and cocaine and on four counts of filing false tax returns for and in violation of sec_7206 the indictment named various persons as conspirators including stephen c hatcher hatcher with respect to the counts concerning sec_7206 the indictment charged that petitioner did wilfully make and subscribe a u s individual_income_tax_return form_1040 for the calendar_year or etc which was verified by a written declaration that it was made under the penalties of perjury and was filed with the internal_revenue_service which said u s individual_income_tax_return form_1040 he did not believe to be true and correct as to every material matter in that the said u s individual_income_tax_return form_1040 failed to disclose that he engaged in the operation of a business activity from which he derived gross_receipts or sales and incurred deductions whereas as he then and there well knew and believed he was required_by_law and regulation to disclose the operation of this business activity the gross_receipts or sales he derived therefrom and the deductions he incurred in violation of title_26 united_states_code sec_7206 judgment was entered against petitioner on date and petitioner was sentenced to imprisonment for a term of months on the conspiracy count and for terms of months for each sec_7206 count all terms to run concurrently and to be followed by supervised release on date respondent sent to petitioner the statutory_notice_of_deficiency described above the deficiencies were based in large part upon respondent’s determination that petitioner received unreported income of dollar_figure from marijuana sales in and in among other adjustments respondent also determined that petitioner had unreported income for of dollar_figure from m j lord on date a petition was filed with this court disputing the full amount of the deficiencies and penalties at that time petitioner was incarcerated in pennsylvania the petition further asserted indigence averred that respondent bore the burden_of_proof as to newly enacted statute and t c r b alleged the bar of the statute_of_limitations and set forth erroneous and nonsensical references to various provisions of the u s constitution respondent answered the petition and additionally specified facts in support of the fraud allegations the answer also asserted a claim for increased deficiencies of dollar_figure and dollar_figure for and respectively and corresponding increases in penalties of dollar_figure for and dollar_figure for the answer explained that respondent erroneously calculated the profit per pound of marijuana at dollar_figure rather than dollar_figure per pound with the result that the unreported income from marijuana sales should be dollar_figure for each year in due course the case was set for trial at trial sessions commencing date date date and date the case was consecutively continued on the first two occasions by motions from petitioner on the latter two occasions motions to continue were filed by respondent each motion was based on petitioner’s incarceration in respondent’s motion to continue the case from the date session it was represented that petitioner’s expected release date is date none of the motions indicated any attempt by either party to secure petitioner’s presence at trial of this matter none of the motions reflected any efforts by the parties to preserve evidence for trial although there was some indication of attempts to compromise petitioner’s liability based on his claimed indigence in view of the unreasonableness of deferring trial until or later with the probable loss of evidence necessary for a determination on the merits respondent’s motion to continue from the date session was denied the case was called for trial in richmond virginia on date neither petitioner nor any representative for him appeared and no request to secure his appearance by writ of habeas corpus or otherwise had been made the parties had not entered into a stipulation although they had exchanged correspondence concerning a stipulation respondent introduced into evidence various documents including copies of the indictment and judgment in the criminal case of petitioner’s tax returns for and and of checks payable to petitioner respondent also called as a witness a special_agent of the internal_revenue_service irs who had attended petitioner’s criminal trial the special_agent recounted aspects of the testimony given at the criminal trial particularly that of alleged coconspirator hatcher and explained how respondent had calculated the unreported income at issue in the present proceeding upon the conclusion of the proceedings the court issued an order directing petitioner to show cause why the case should not be decided on the record made at trial petitioner filed a response to the order to show cause and a motion to reopen the record these papers and items attached thereto generally attacked the testimony given at the criminal trial quarreled with respondent’s computation of the unreported income and asserted petitioner’s indigence and inability to pay the amounts sought by the irs the response to the order to show cause also included the following statement it has been over twelve years since this alleged underpayment occurred the petitioner has no documentation at all with regard to these years as far as witnesses are concerned i have had no contact with any of the individuals who could have testified at trial consistent with the above representation none of the five items attached to the motion to reopen the record constituted documentation or records germane to any transaction purportedly underlying respondent’s determinations four of the documents consisted of copies of correspondence sent by petitioner to respondent and related primarily to negotiation of a stipulation that was never received by the court and to an unsuccessful attempt to compromise the case the remaining item merely summarized petitioner’s contentions in the face of various of respondent’s allegations respondent objected to the motion to reopen the record citing rule of the federal rules of evidence and additionally protesting that petitioner’s documents contained arguments rather than evidence petitioner’s motion to reopen the record was denied the order to show cause was made absolute and respondent was directed to file with the court proposed findings_of_fact and a memorandum of law respondent filed the requested materials setting forth in detail respondent’s position and also making certain concessions in particular respondent asserted that petitioner received unreported income from marijuana sales of dollar_figure for each year in issue rather than dollar_figure as asserted in the answer the change was based on respondent’s decision to rely on an amount from the lower end of a range of values purportedly supported by the testimony given at petitioner’s criminal trial petitioner filed a response to respondent’s proposed findings and memorandum in this document petitioner again attacked his criminal conviction and the testimony given at the criminal trial and largely repeated or augmented many of the contentions made in previous filings additionally in response to allegations by respondent that petitioner deposited cash into his personal bank account of dollar_figure in and dollar_figure in petitioner admitted cash deposits were made but claimed without any documentary support that the funds represented loans from hatcher i unreported income discussion the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived this broad definition includes income obtained from illegal sources 366_us_213 sec_1_61-14 income_tax regs respondent has determined that petitioner received unreported income from marijuana sales and from construction activities as a general_rule the taxpayer bears the burden of proving error in the commissioner’s determinations rule a although sec_7491 may shift the burden to the commissioner in certain circumstances the section is applicable only to court proceedings that arise in connection with examinations commencing after date internal_revenue_service restructuring reform act of publaw_105_206 sec c 112_stat_727 it is apparent from the record in this case that the examination commenced prior to date and therefore sec_7491 has no application courts have recognized a limited exception to the general_rule where the notice_of_deficiency determines that the taxpayer failed to report income particularly income derived from illegal activities 649_f2d_152 2d cir affg in part and revg in part 74_tc_260 596_f2d_358 9th cir revg 67_tc_672 92_tc_661 in such circumstances respondent must come forward with evidence establishing a minimal foundation which may consist of evidence linking the taxpayer with an income-producing activity weimerskirch v commissioner supra pincite petzoldt v commissioner supra pincite here respondent has come forward with the indictment and judgment from petitioner’s criminal trial sufficiently linking petitioner to illegal income from sales of marijuana additionally respondent has introduced documentary_evidence primarily checks payable to petitioner in support of the unreported construction income received from m j lord thus as to the amounts in the notice_of_deficiency other than those adjustments conceded by respondent petitioner bears the burden of showing error in the determinations of income from both marijuana distribution and construction operations petitioner has not done so the record contains only petitioner’s uncorroborated assertions to the contrary which in essence are a collateral attack on his criminal conviction we therefore sustain respondent’s determination of dollar_figure in unreported income from marijuana sales for and for and dollar_figure in unreported construction income from m j lord in however with respect to the increased deficiencies asserted by respondent subsequent to issuance of the statutory notice respondent bears the burden_of_proof rule a the record falls short of carrying this burden the only support offered by respondent for the dollar_figure amount from marijuana sales is the testimony of the special_agent as to what was said by a single witness hatcher at petitioner’s criminal trial the absence of the criminal trial transcript deprives us of any ability to review the testimony to compare statements made on direct versus cross-examination or to consider potential conflicts with testimony of other witnesses to which petitioner repeatedly alludes we decline to uphold the increased deficiencies ii self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined generally as net_earnings_from_self-employment which in turn means the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowable by this subtitle which are attributable to such trade_or_business sec_1402 and b trade_or_business as used in this context has been construed to encompass not only legal but also illegal business activities see petzoldt v commissioner supra pincite sundel v commissioner tcmemo_1998_78 affd without published opinion 201_f3d_428 1st cir petitioner bears the burden of proving error in respondent’s notice_of_deficiency in this regard rule a and petitioner has offered no evidence or argument pertaining to the self- employment_tax hence to the extent that we have sustained respondent’s determinations of unreported income we likewise sustain the imposition of corresponding self-employment_tax thereon iii fraud penalties sec_6663 provides for the imposition of a penalty in an amount equal to percent of the portion of the underpayment which is attributable to fraud in addition sec_6663 specifies that if any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable thereto except and to the extent that the taxpayer establishes some part is not due to fraud respondent bears the burden of proving the applicability of the civil_fraud penalty by clear_and_convincing evidence sec_7454 rule b to sustain this burden respondent must establish by this level of proof both that there was an underpayment_of_tax for the taxable_year in issue and that at least some portion of such underpayment was due to fraud 96_tc_858 affd 959_f2d_16 2d cir petzoldt v commissioner supra pincite a underpayments of tax an underpayment will exist in a scenario such as that presented by the case at bar where unreported gross_receipts are not exceeded by costs of goods sold and deductible expenses in establishing the requisite underpayment the commissioner may not simply rely on the taxpayer’s failure to prove error in the deficiency determination dileo v commissioner supra pincite 94_tc_654 53_tc_96 however upon clear proof of unreported receipts the burden of coming forward with offsetting costs or expenses shifts to the taxpayer 377_f2d_469 1st cir 231_f2d_928 9th cir 218_f2d_869 7th cir 212_f2d_313 3d cir in addition sec_280e disallows deductions and credits but not costs of goods sold with respect to the sale of controlled substances see s rept pincite receipts the record contains substantial evidence to support the existence of unreported receipts from marijuana sales petitioner was convicted under the criminal standard of proof beyond a reasonable doubt of conspiracy to possess and distribute marijuana petitioner has admitted in various papers filed with this court that one of the witnesses at the criminal trial testified that petitioner sold marijuana to her petitioner was convicted under sec_7206 beyond a reasonable doubt for failure to disclose that during the years in issue he engaged in the operation of a business activity from which he derived gross_receipts or sales and incurred deductions supra p the derivation of gross_receipts was thus an explicit part of the charge upon which petitioner was found guilty while a conviction under sec_7206 establishes neither intent to evade tax nor the existence of an underpayment since neither is an element of the crime the indictment and judgment here are nonetheless clear_and_convincing evidence that petitioner received unreported receipts from the marijuana operations see 84_tc_636 73_tc_215 overruled on another issue wright v commissioner supra respondent has also introduced into evidence copies of checks written by mederic j lord payable to and endorsed by petitioner these checks total dollar_figure and several have notations that allude to siding additionally respondent introduced a copy of a document handwritten by petitioner referencing certain of the foregoing checks and also acknowledging receipt of dollar_figure in cash this document is supported by copies of bank slips showing a cash_out transaction from an account of m j lord we conclude that respondent has adduced clear proof of receipts of unreported construction income from m j lord in underpayment as previously explained the above unreported gross_receipts will translate into an underpayment only if not exceeded by costs of goods sold and deductible expenses we thus turn to the extent to which petitioner has carried his burden of coming forward with such offsets on the issue of the marijuana sales the sole information in the record pertaining to costs of goods sold is the testimony of hatcher indicating purchases of the drugs for dollar_figure to dollar_figure per pound respondent used the higher value in calculating the claimed underpayments and petitioner has offered nothing to suggest any further allowance concerning the payments from m j lord petitioner contends that the amounts were solely for materials and that the job was done out of kindness and not for profit elsewhere he claims that he did not report the payments because the proceeds went to raintree contracting an entity allegedly owned by rick guevarra with whom petitioner worked on the m j lord project once again however these statements are nothing more than unsworn and uncorroborated assertions not evidence showing costs or expenses hence as to both the marijuana sales and the construction payments respondent has carried the burden of establishing underpayments by clear_and_convincing evidence b fraudulent intent the second prong of the fraud test requires respondent to show that a portion of the underpayment is attributable to fraud fraud for this purpose is defined as intentional wrongdoing on the part of the taxpayer with the specific purpose of avoiding a tax believed to be owed 398_f2d_1002 3d cir 394_f2d_366 5th cir affg tcmemo_1966_81 252_f2d_56 9th cir stated differently imposition of the civil_fraud penalty is appropriate upon a showing that the taxpayer intended to evade taxes believed to be owing by conduct designed to conceal mislead or otherwise prevent the collection_of_taxes dileo v commissioner t c pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record dileo v commissioner supra pincite 67_tc_181 affd without published opinion 578_f2d_1383 8th cir fraud will never be presumed 91_tc_874 55_tc_85 however because direct proof of a taxpayer’s intent is seldom available fraud may be established by circumstantial evidence 317_us_492 dileo v commissioner supra pincite in this connection courts have developed a nonexclusive list of circumstantial indicia or badges_of_fraud that will support a finding of fraudulent intent among the badges_of_fraud that can be distilled from caselaw are the following understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets failure to cooperate with tax authorities engaging in illegal activities dealing in cash failure to make estimated_tax payments and filing false documents spies v united_states supra pincite 899_f2d_164 2d cir 796_f2d_303 9th cir affg tcmemo_1984_601 recklitis v commissioner supra pincite in addition a conviction pursuant to sec_7206 while not operating collaterally to estop a taxpayer from denying fraudulent intent is a fact to be considered and may give rise to an inference of intent to evade wright v commissioner supra pincite see also biaggi v commissioner tcmemo_2000_48 affd 8_fedappx_66 2d cir wilson v commissioner tcmemo_1994_454 avery v commissioner tcmemo_1993_344 applying these considerations to this case we conclude that petitioner fraudulently intended to underpay tax for each of the years in issue the record demonstrates that petitioner understated his income maintained inadequate records engaged in illegal activities and dealt in cash moreover the convictions under sec_7206 are highly probative the logical inference to be drawn from such circumstances is that petitioner structured his affairs with a purpose of avoiding his federal tax obligations accordingly we conclude that at least a portion of the underpayment for each year is due to fraud because petitioner has failed to submit credible_evidence showing that some specific part is not due to fraud we hold that petitioner is liable for the sec_6663 civil_fraud penalties see sec_6663 iv statute_of_limitations as a general_rule sec_6501 provides that any_tax must be assessed within years of the date on which the pertinent tax_return was filed however an exception exists in the case of a false_or_fraudulent_return under which exception tax may be assessed at any time sec_6501 respondent bears the burden of proving fraud in this context sec_7454 rule b because respondent has done so here for the reasons explained above assessment of petitioner’s and tax_liabilities is not barred by the statute_of_limitations to reflect concessions made and the foregoing decision will be entered under rule
